DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
2.	Applicants’ arguments, filed on 9/9/22, have been approved and entered. They
have been fully considered. Rejections and/or objections not reiterated from previous
office actions are hereby withdrawn. The following rejections and/or objections are
either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 7-9, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 20030082618 A1 in view of Legault-Demare et al. BIOCHEMICAL A N D BIOPHYSICAL RESEARCH COMMUNICATIONS Vol. 28, No. 4, 1967.
Li et al. discloses hybridization compositions comprising a macromolecule polymer, such as dextran sulfate or polyethylene glycol (which is viewed as the thickening agent), mixed with an amount of nucleic sample in an aqueous solution. The polymer absorbs the water thus increasing the concentration of biomolecules. Li et al. further teaches that to promote greater specificity, stringency is optimized by means of a predetermined hybridization solution mixture, with a diluted or reduced salt concentration, and different amounts of organic solvents, such as formamide, dimethyl sulfoxide (DMSO), or ethylene glycol. [0035]
 Li et al. teaches that about 60 µL hybridization composition can further comprise for example 18 µL of 100% Formamide; 6 µL of 20xSSC; 10µL of 30% dextran sulfate; 1.2 µL of 5% SDS (which is viewed as the surfactant being about 0.1%) [0056] (see also Table 3).
Li et al. does not specifically teach that the composition comprises DMSO at 10-30% (v/v). 
Legault-Demare et al.  describe a technique of formation of DNA-DNA hybrids on membranes, in the presence of moderate amounts of dimethyl sulfoxide (DMSO). (See Table I).
Fig.2 presents two of the denaturation-renaturation profiles obtained in the experimental conditions described under ‘Methods’. Legault-Demare et al.  states: ”It can be seen that in the presence of 30% DMSO, the Tm of T2 DNA was in fact lowered by 14°C, but that the renaturation curve was displaced by the same value. These results allowed us to conclude that hybridization should be possible in the presence of DMSO “. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DMSO at 10-30% (v/v) as taught by Legault-Demare for the hybridization composition of Li et al. The motivation is that in the presence of moderate amounts of DMSO, denatured DNA is still able to renature or to hybridize with homologous DNA ( Legault-Demare page 550); and that the best results were obtained with 30% DMSO ( Legault-Demare page 553; Figure 3); and that the technique permits hybridization of DNA at relatively low temperatures in the presence of denaturing agent (Legault-Demare page 557).  

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	30 November 2022